Citation Nr: 1303120	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  12-12 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression and anxiety, to include as due to service-connected disabilities.

2.  Entitlement to service connection for an upper back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran's claim for service connection for a back disability was previously denied by the Board in a November 2011 decision, addressed as a "low back" claim.  The Board noted in that decision that the Veteran contended that he did not mean to file a claim for his low back disability, and instead sought service connection for an upper back disability.  The Board referred the claim of entitlement to service connection for an upper back disability to the AOJ.  

The claims file contains a March 2012 "rating decision" which includes the evidence portion of a rating decision only.  A review of the same rating decision on Virtual VA is equally blank.  The evidence listed in the March 2012 "rating decision" addresses the Veteran's upper back disability claim.  A contemporaneous March 2012 Statement of the Case addresses the upper back disability claim without the benefit of the Veteran providing a notice of disagreement with the (mostly blank) March 2012 "rating decision."  It appears the RO, perhaps on initiative based upon the Veteran's appeal of his low back disability claim, assumed he wished to appeal any denial of an upper back disability claim as well.  While the Veteran was provided a copy of the March 2012 Statement of the Case, he did not file a timely substantive appeal.

However, the Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found that 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA treated the Veteran's appeal as if it were timely perfected.  Likewise, in this case, the Veteran was issued a supplemental statement of the case (SSOC) in October 2012 and was scheduled for a Board hearing with regard to the issue in November 2012.  Therefore, the Board will construe the claim as being properly appealed and before the Board for adjudication.

The Veteran and his spouse appeared and testified at a personal hearing in November 2012 before the undersigned Veterans Law Judge sitting in Lincoln, Nebraska.  A transcript of the hearing is contained in the record.  Additionally, the Veteran testified at another Board hearing in March 2011, and at a formal RO hearing in June 2010.  Transcripts of these hearings are also of record. 

The issue of entitlement to an increased rating for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an upper back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not demonstrate that a psychiatric disorder currently exists.


CONCLUSION OF LAW

A current psychiatric disorder was not incurred in, or aggravated by active duty military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303  (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In the instant case, correspondence dated April and May 2011 notified the Veteran of information and evidence necessary to substantiate his psychiatric claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Both letters additionally included notice regarding the degree of disability and effective date.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records are unavailable, and were lost in a fire at the NPRC in St. Louis, Missouri, in 1973.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  VA treatment records and private treatment records are available in the claims file and through Virtual VA.  

The Veteran was afforded a VA examination in May 2011.  The examiner reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering decisions on the current appeals.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise. 

The Veteran provided testimony regarding his claim in November 2012.

Laws and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection for a psychiatric disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan and Jandreau, the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a  broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377, n.4.

Factual Background and Analysis

In March 2011, the Veteran filed a claim of entitlement to service connection for a psychiatric disorder, to include depression and anxiety.  He indicated that his psychiatric symptoms were due to his service-connected hearing loss.  He described "difficulty being involved in family social gatherings, normal conversations with his wife," and effects on his "general mood and conduct."

VA treatment records do not include treatment for or a diagnosis of a psychiatric disorder.  Several treatment records include a cursory psychiatric evaluation where the Veteran is noted to have good insight, an alert mood, and to be oriented to person, place and time.  In September 2012, the Veteran denied mental health issues or concerns.

In May 2011, the Veteran was afforded a VA mental health examination.  The Veteran noted a current marriage of 37 years, and two prior marriages of 10 years and six weeks.  He has three children from the 10-year marriage, but does not have much contact with them.  He reported limited social relationships, essentially comprised of his wife and her son's family.  He also noted that attempts to pursue multiple hobbies even though is back restricts his activities.  Based on psychosocial testing and interview, the examiner found that the Veteran did not have an Axis I diagnosis according to the DMS-IV criteria for a mental disorder.  

In November 2012, the Veteran and his wife testified at a Board hearing regarding his current claims on appeal.  The Veteran testified that his psychiatric symptoms were as a result of the limitations imposed on his life by his back disorder.  He noted he felt that his life "sucks" as a result of his back disorder, and that it is depressing to have to use a motorized scooter to get around.  He denied undergoing treatment for a psychiatric disorder or being diagnosed with a depressive disorder.  When asked about his depression symptoms, the Veteran spoke of his anger regarding the circumstances of his back injury, and the misuse of taxpayer money by men with power.  He expressed anger that he injured his back stationed in a location that was generally used as a sort of vacation spot for men with a higher rank.  He further indicated that he is able to come across as upbeat, but that has underlying anger.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; and, in the case of headaches, that he is competent to testify as to the presence of the disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.) 

Here, the Board notes that the Veteran is competent to describe the symptoms he feels such as anger, sadness, and hindrance in performing activities which make him happy.  The Board also finds the Veteran's reports of these symptoms to be credible.  Unfortunately, while the Veteran is competent and credible in his assertions of his feelings, as a lay person he lacks the medical knowledge to diagnose a psychiatric disorder or attributed his symptoms to an acquired psychiatric disorder.  VA treatment records do not include treatment for, or a diagnosis of a mental health disorder.  And aside from the VA examination, the Veteran has not complained of psychiatric symptoms to any care providers.  

Most significantly, the May 2011 VA examiner found that the Veteran does not meet the DSM-IV criteria for a psychiatric disorder, which is necessary to grant service connection.  This opinion is given great probative value as it was rendered by a trained psychologist who considered the Veteran's service and post service medical history as well as current evaluation and lay statements regarding symptomatology reported by the Veteran.  

The claim is not inextricably intertwined with the Veteran's claim for service connection for an upper back disability because a claim cannot be granted where there is no current diagnosis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).   As the medical evidence of record shows that the Veteran does not have a current psychiatric disorder, his claim must be denied.

In light of the foregoing, the preponderance of the evidence is against the claim of service connection for a psychiatric disorder, there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Service connection for a psychiatric disorder, to include depression and anxiety, to include as due to service-connected disabilities, is denied.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

As noted in the introduction, the Veteran initially filed a claim of entitlement to service connection for a "low back" disability.  Soon after his claims process began, the Veteran noted there was a mistake with his claim and he repeatedly stated he was seeking entitlement to service connection for an upper back disability.  

The Veteran testified at a formal RO hearing and two Board hearings regarding the in-service slip and fall where he injured his back, just between the shoulder blades.  The Veteran's service treatment records were destroyed in a fire; however, based upon his testimony the Board finds his description of his in-service accident to be credible.

The Veteran has been afforded VA spine examinations in October 2009 and July 2010.  These examinations mostly address his low back disorder, which occurred post-service, according to the Veteran.  The July 2010 VA examination did not include x-rays.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  A review of the available VA treatment records reveals some complaints of upper back pain in 2011 and 2012, but do not include x-ray finding or diagnos(es).  Therefore, on remand, the Veteran should be scheduled for a VA examination which addresses his thoracic and cervical spine, as well as his shoulder blades.  

Additionally, VA treatment records in the claims file and Virtual VA do not precede 2010.  On remand, any outstanding VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  With any necessary assistance from the Veteran, obtain any private or VA treatment records from prior to 2010, and any ongoing treatment records not available in Virtual VA or the claims file.  All efforts to obtain these records must be documented. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1). 

2.  Schedule the Veteran for an examination to determine the nature and etiology of any current upper back disability.  The examiner must review the claims file, to include a copy of this remand, and Virtual VA.  The examiner should elicit relevant history from the Veteran, i.e. description of his in-service injury and onset of symptoms.  The Board has found the Veteran's description of his in-service injury (described on pages 4 and 5 of the November 2012 Board hearing) to be credible.

If the examiner diagnoses the Veteran with an upper back/shoulder blade disability, then the examiner must determine whether there is 50 percent probability or greater that any current disability is etiologically related to service, to include the slip and fall injury described by the Veteran. 

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After undertaking any additional development deemed necessary and ensuring that the VA examination report obtained as a result of this Remand complies with the instructions set forth herein, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


